DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.
 
Claim Status
Applicant’s response to the Final Rejection of January 25, 2021, filed on April 26, 2021 is acknowledged.  Claims 1-3, 5, 6, 8-18, 20 and 21 are pending, and claims 4, 7 and 19 are cancelled. 

Election/Restrictions
Claims 1-3, 5, 6, 8-18, and 21 are allowable. The restriction requirement between groups I and II , as set forth in the Office action mailed on January 08, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of January 08, 2020 is withdrawn.  Claim 20, directed to the subject matter of the claimed invention is no longer 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1 Line 11, change "in a grain" to "in grain" 
Claim 13 Line 2, change "depositing a Raman" to "depositing the Raman" 
Claim 20 Line 1, change "the substrate" to "a substrate" 
Claim 20 Line 3, change "a substrate" to "the substrate"

Authorization for this examiner’s amendment was given in an interview with Peter Firey on May 04, 2021.

Allowable Subject Matter
Claims 1-3, 5, 6, 8-18, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instantly claimed sliding dielectric film is Miki et al. (JP 2015/163845 A, machine translation), hereinafter Miki, originally of record in the non-final rejection dated March 19, 2020.  Miki teaches a substrate (51) with modifying portion on it (Cls. 1-4; Pg. 4 [1]-[2]) of alkanethiol that is 10 nm or less thick (Pg. 4 [13]-Pg. 5 [1]) (dielectric film with low surface energy of ≤0.1J/m2 per the instant application Pg. 16 [1]-[2]) that is 10 nm or less thick (with nanoparticles on it that are gold (Pg. 3 [6]) (Raman active material with a surface energy of 1.5 J/m2) and 1 to 100 nm particle size (Pg. 3 [2]); the difference in surface energy between dielectric alkanethiol and gold is ≥ 1.4 J/m2 based on both individual values; noting these ranges anticipate the claimed ranges with sufficient specificity, per MPEP § 2131.03), where the nanoparticles have an array structure (Pg. 2 [2]; array particles are spaced apart from each other).  Miki fails to teach or suggest (alone or in combination with the prior art) the substrate being a polymer or a resin; a first metal-containing thin film formed on a surface of the substrate, nor wherein the first metal-containing thin film includes concave grooves in a grain boundary portion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s amendment, filed March 25, 2021, with respect to the objection of claim 21 have been fully considered and are persuasive.  The claim objection of January 25, 2021 has been withdrawn. 
Applicant’s arguments and amendment, filed April 26, 2021 and March 25, 2021 respectively, with respect to 35 U.S.C. rejections have been fully considered and are persuasive, particularly the concave grooves in the grain boundary regions.  The 35 U.S.C. rejections of January 25, 2021 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784